Citation Nr: 9912113	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  93-22 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for peptic ulcer disease, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel




INTRODUCTION

The veteran served on active duty in the military from 
October 1978 to October 1981.

In December 1992, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi, determined that 
the veteran was not entitled to an increased (compensable) 
rating for peptic ulcer disease.  He appealed the RO's 
decision to the Board of Veterans' Appeals (Board).  He also 
appealed claims for increased ratings for hypertension (which 
was rated as 10 percent disabling), a low back disorder 
(which, at that time, was also rated as 10 percent 
disabling), and chronic vascular headaches (which was rated 
at the noncompensable level).  The Board determined in 
September 1995 that increased ratings were not warranted for 
the peptic ulcer disease, the hypertension, and the chronic 
vascular headaches.  The Board increased the rating for the 
low back disorder from 10 to 40 percent.  The veteran 
appealed the claims that were denied-seeking increased 
ratings for the peptic ulcer disease, hypertension, and 
chronic vascular headaches-to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"Court").  He did not appeal the 40 percent rating that was 
assigned for his low back disorder.

In June 1997, the Court issued a single-judge memorandum 
decision affirming the portion of the Board's decision that 
denied increased ratings for hypertension and chronic 
vascular headaches.  The Court vacated the portion of the 
Board's decision that denied an increased rating for the 
peptic ulcer disease, and remanded this issue for further 
development and readjudication.  Therefore, this is the only 
remaining issue before the Board.  Thereafter, in March 1998, 
the Board remanded the case pursuant to the Court's 
instruction.  In October 1998, the RO assigned a 10 percent 
disability rating for the veteran's service-connected ulcer 
disability.  

The Board is satisfied that all relevant evidence pertaining 
to this claim is now of record and the statutory duty to 
assist the veteran in the development of evidence pertinent 
to his claim has been met.

In a statement by the veteran's representative submitted to 
the Board in October 1997, it was requested that service 
connection be established for carpal tunnel syndrome, heart 
disease (secondary to the service-connected hypertension), 
and that a total disability rating be granted based on 
individual unemployability.  These issues were referred to 
the RO for consideration and development in the Board's March 
1998 remand.  However, none of these issues have been 
properly developed for appellate consideration by the Board.  
The Board's jurisdiction is limited to issues that have been 
addressed by the RO, and which, if adverse to the veteran, 
have been appealed by the submission of both a timely notice 
of disagreement and a substantive appeal.  38 C.F.R. § 20.200 
(1998); Roy v. Brown, 5 Vet. App. 554 (1993).  The veteran's 
representative has reiterated the request for development of 
these issues in the informal brief submitted in February 
1999.  Hence, these issues are again referred to the RO for 
appropriate consideration and development.


FINDING OF FACT

The veteran's service-connected peptic ulcer is manifested by 
intermitted epigastric burning pain, vomiting almost every 
morning and a continuous need for medication.


CONCLUSION OF LAW

The criteria for a disability rating of 20 percent for peptic 
ulcer disease have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.321, 4.7, 4.114, Diagnostic Code 7305 (1998).




REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary matters

Initially, the Board finds that the veteran's claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  This 
finding is predicated upon the veteran's assertions that his 
service-connected peptic ulcer disease warrants a rating 
higher than that awarded by the RO.  Proscelle v. Derwinski, 
2 Vet. App. 629 (1992); see also AB v. Brown, 6 Vet. App. 35, 
38 (1993).  The Board is also satisfied that the statutory 
duty to assist the veteran in the development of evidence 
pertinent to his claim has now been satisfied.

Relevant Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991);  38 
C.F.R. §§ 3.321(a),  4.1 (1998).  Separate diagnostic codes 
identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The requirements set forth in these regulations for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report, 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath, 1 Vet. App. at 593-94.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994);  38 C.F.R. § 4.2 (1998).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail." To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54. 

Pertinent Facts

The Board granted service connection for peptic ulcer disease 
in an October 1989 decision, based on the veteran's service 
medical records, which showed findings of peptic ulcer 
disease in service.  The Board noted that recent medical 
records had been essentially negative with respect to peptic 
ulcer disease.  The RO subsequently assigned a noncompensable 
disability rating for peptic ulcer disease.  The veteran 
filed a claim for an increased rating for peptic ulcer 
disease in January 1992.  

The veteran was hospitalized at a private facility in January 
1992 for treatment of various conditions related to the 
heart, stomach and spine.  The veteran complained of pain, 
black tarry stools, and the presence of blood in his stools.  
An esophogram and upper GI (gastrointestinal) series was 
ordered.  No abnormalities of the esophagus were evident.  
The stomach appeared normal.  The impression was edema in the 
duodenal bulb and possible ulcer crater in the superior 
aspect of the duodenal bulb.


The veteran underwent a VA general medical examination in 
September 1992.  The veteran reported that there had been an 
increased in pain due to his ulcer which he described as an 
epigastric burning without radiation which occurred three to 
four times per week and lasted thirty minutes to an hour.  He 
said that nausea and vomiting were associated with his pain.  
He indicated that his appetite was fine and that his weight 
was stable.  He denied the presence of hematemesis or melena.  
An Upper GI series was performed and showed the prominence of 
the duodenal mucosal folds and a slightly deformed duodenal 
bulb, but no active ulcer.  The diagnosis was inactive 
duodenal ulcer.  The veteran was seen again at the VA in 
October 1992.  The examiner reviewed the veteran's September 
1992 upper GI series test results and concluded that he had a 
history of duodenal ulcer, inactive at that time.

The veteran was seen by private physician, Boyd P. B. in May 
1995 for indigestion-type complaints.  His weight was 
recorded at 315 pounds.  A November 1995 letter from Dr. B. 
indicated that he had been treating the veteran for peptic 
ulcer disease since January 21, 1992.  

Pursuant to the Board's March 1998 remand, in an April 1998 
letter, the RO requested the veteran to identify by name and 
address all health care providers who rendered treatment to 
him and whose records may be pertinent to his claim.  The 
veteran responded with information regarding three health 
care providers: Ochsner Foundation Hospital, Dr. Bharat S., 
and Dr. Boyd B.

Records obtained pursuant to information provided by the 
veteran pertaining to his peptic ulcer disease are dated in 
September and October 1996 and September 1997.  In September 
and October 1996, the veteran was seen by Dr. B. for 
complaints of vomiting and abdominal pain.  In September 
1997, the veteran underwent an esophagagastroduodenoscopy 
performed by private physician Peter B.  The procedure was 
ordered after complaints of melena, abdominal pain and a 
history of peptic ulcer disease.  The results showed 
nonerosive gastritis.  There was no source for significant GI 
bleeding.  The examiner indicated that the results did not 
warrant significant gastrointestinal recommendations.
 
Pursuant to the Board's March 1998 remand, the veteran 
underwent a VA stomach, duodenum and peritoneal adhesion 
examination in August 1998.  The veteran reported 
intermittent epigastric burning pain relieved by antacids, 
but not by food, occasional diarrhea and occasional 
constipation.  He reported that his symptoms were aggravated 
by spicy foods.  He indicated that he vomited almost every 
morning, and that the vomitus was not food, but some other 
fluid.  He said that he never had hematemesis, but did note 
an occasional black stool and the rare presence of bright red 
blood in his stool.  The veteran's weight was recorded at 354 
pounds and it is stated that he continues to have weight 
gain.  There were no clinical signs of anemia.  On physical 
examination, tenderness was noted to be well localized in the 
epigastrium.  An Upper GI series showed the presence of a 
questionable small ulcer, most likely along the greater 
curvature.  The diagnosis was duodenal ulcer disease, 
seemingly well established.  It was noted that the veteran 
required continuous prescription medication to manage the 
ulcer.  The examiner also indicated that the veteran 
continued to be symptomatic, though not severely, in spite of 
the medication.

Analysis

The veteran's service-connected peptic ulcer disease is rated 
10 percent disabling under Diagnostic Code 7305 of the VA's 
Schedule for Rating Disabilities.  38 C.F.R. § 4.114, 
Diagnostic Code 7305 (1998).  Under this Diagnostic Code, a 
10 percent evaluation is warranted for a mild duodenal ulcer 
with recurring symptoms once or twice yearly.  A 20 percent 
evaluation is warranted for a moderate duodenal ulcer with 
recurring episodes of severe symptoms two or three times a 
year averaging 10 or more days in duration, or with 
continuous moderate manifestations.  The next higher rating 
of 40 percent requires moderately severe symptoms which are 
less than severe, but with impairment of health manifested by 
anemia and weight loss, or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  A 60 percent disability evaluation is 
warranted when the disability is severe and requires pain 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.

The Board observes that the words "mild," "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just".   38 C.F.R. § 4.6 (1998).  
It should also be noted that use of descriptive terminology 
such as "not severe" by medical examiners, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 U.S.C.A. § 7104(a) (West 1991); 38 C.F.R. §§ 4.2, 4.6 
(1998).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).

The Board observes that the criteria for a 20 percent rating 
are listed in the disjunctive, not conjunctive.  Thus, the 
veteran need only meet one of the two sets of criteria for an 
increased rating; either 1) recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration, or 2) continuous moderate manifestations.  Cf. 
Johnson v. Brown, 7 Vet. App. 95, 97-99 (1994); see also 
38 C.F.R. § 4.21 (1998) [it is not expected, especially with 
the more fully described grades of disabilities, that all 
cases will show all the findings specified; findings 
sufficiently characteristic to identify the disease and the 
disability therefrom are sufficient; and above all, a 
coordination of rating with impairment of function will be 
expected in all cases].     

Upon review of the medical evidence of record, the Board 
finds that the evidence more nearly approximates a 20 percent 
evaluation pursuant to 38 C.F.R. § 4.114, Diagnostic Code 
7305.  See also 38 C.F.R. § 4.7 (1998).

At the September 1992 VA examination, the veteran reported 
complaints of epigastric burning without radiation which 
occurred several times per week and lasted anywhere from 
thirty minutes to an hour.  The most VA recent examination, 
conducted in August 1998, reflected that the veteran 
experienced intermittent epigastric burning and vomiting 
almost every morning.  The examiner noted that the veteran 
required continuous prescription medication to control his 
disability, but that even with medication, he continued to be 
symptomatic, "though not severely" so.  

There is no doubt that the veteran's symptoms have been 
continuous and apparently increasing since at least 1992.  He 
has been on medication since that time, and he occasionally 
sought additional treatment of his abdominal pain.  The Board 
finds that intermittent epigastric burning pain, vomiting 
almost every morning, and a continuous need for medication to 
control his symptoms constitutes moderate manifestations of 
his ulcer disability on a continuous basis and warrants an 
increased rating of his disability to 20 percent.  

The Board further finds that a 40 percent disability rating 
is not warranted in this case.  There is no evidence of a 
moderately severe impairment of the veteran's health as a 
result of his ulcer disability.  There is no clinical 
evidence of anemia and the veteran continues to have weight 
gain.  There is also no evidence to support a finding that 
the veteran's episodes of burning pain and vomiting average 
10 days or more in duration at least four or more times a 
year.  In fact, the most recent VA examination report 
reflects that incidents of vomiting are confined to the 
morning and epigastric burning pain lasts between thirty 
minutes and an hour.  The August 1998 VA examiner noted that 
while medication does not eliminate the veteran's symptoms, 
they are controlled.  Moreover, that examiner indicated that 
the veteran's ulcer condition was not severely symptomatic.  
Therefore, the criteria for a rating in excess of 20 percent 
have not been met.


Additional Matter

The RO, in the Supplemental Statement of the Case dated in 
October 1998, concluded that an extraschedular evaluation was 
not warranted for the veteran's peptic ulcer disease.  The 
Court has held that the question of an extraschedular rating 
is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell stands for the proposition that the Board may deny 
extraschedular ratings, provided that adequate reasons and 
bases are articulated. See also VAOPGCPREC 6-96 (finding that 
the Board may deny extraschedular ratings, provided that the 
RO has fully adjudicated the issue and followed appropriate 
appellate procedure).  Bagwell left intact, however, a prior 
holding in Floyd v. Brown, 9 Vet. App. 88, 95 (1996) which 
found that when an extraschedular grant may be in order, that 
issue must be referred to those "officials who possess the 
delegated authority to assign such a rating in the first 
instance," pursuant to 38 C.F.R. § 3.321 (1998).  As noted 
above, the RO has addressed the matter of the assignment of 
an extraschedular rating.  The Board will, accordingly, 
consider the provisions of 38 C.F.R. § 3.321(b)(1).  

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993). According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1) (1998).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful. "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

There is no indication or record that the veteran had 
difficulty maintaining employment or lost a job due to his 
service-connected ulcer disability.  The evidence also fails 
to show that his service-connected peptic ulcer disease has 
produced marked interference with employment.  The record 
does not demonstrate that he has required any recent 
hospitalization for his service-connected disability , and 
indeed reflects that although he continuously takes 
medication for his ulcer, he has sought treatment only four 
times since 1992 for this disability.  Most significantly, 
the August 1998 VA examiner, although noting that not all of 
the veteran's ulcer symptomatology was controlled by 
medication, noted that the symptomatology was not severe and 
identified no unusual factors relating to the veteran's 
disability picture. 

Thus, the evidence of record does not reflect any factor 
which takes the veteran outside of the norm, or which 
presents an exceptional or unusual disability picture. See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).

Accordingly, the Board determines that the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

An increased rating, to 20 percent, for peptic ulcer disease 
is granted, subject to controlling regulations applicable to 
the payment of monetary benefits.



		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals



 
  The most recent hospitalization of record, in February 1998, was for a heart problem; the veteran's ulcer 
condition was not mentioned in the hospital discharge summary.

